DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Desbiens (US Pat No 9,236,707 B1) and Zhang et al. (US Pub No 2016/0014787 A1) and further in view of Zhang et al. (US Pat No 7,688,199 B2).
Re claim 1, Olson et al. disclose a fire detection system (Figs. 1a & 1b), comprising:
at least one light emitting device (applicant discloses in paragraph 0029 of applicant’s specification the device can be a light emitting diode or LED; Olson – Fig. 1b, LED1) for emitting light in a two-dimensional arrangement having multiple optical paths (col. 3, lines 45-60);
at least one light detection device (applicant discloses in paragraph 0057 of applicant’s specification that the sensors can be but are not limited to photovoltaic devices, solar cells and so forth; Olson - Fig. 1b, Q1) for outputting respective light detection signals responsive to detecting the emitted light in each of the multiple optical paths of the two-dimensional arrangement, wherein the at least one light emitting device and the at least one light detection device form a sensor head (LED1/Q1) having multiple different light sources (LED1/LED2) for detecting multiple different materials relating to the abnormal condition including a light emitting diode (LED1/LED2) based sensor for detecting gases; and
a controller (col. 3, lines 13-18) for identifying an abnormal condition relating to an early fire condition and initiating a set of fire sprinklers responsive to the respective light detection signals (col. 4, lines 65-67 through col. 5, lines 1-3).
Olson et al. does not disclose distributed feedback laser diode (DFB-LD) for detecting liquids and other gases or a gas sensing system for performing trace gas sensing to provide gas concentration and optical intensity information with respect to at least one of the multiple optical paths or the set of fire sprinklers are comprised in and controlled by a Software Defined Network that further comprises the gas sensing system.
However, Desbians teaches a distributed feedback laser diode (col. 4, lines 11-13).
The substitution of one known element (distributed feedback laser diode as shown in Desbians) for another (LED2 as shown in Olson) would have been obvious to one of ordinary 
However, Zhang et al., ‘199 disclose a gas sensing system (disclosed in applicant’s specification as part of the gas sensing system for two-dimensional gas mapping, paragraph 0021-0022, and requiring optical gas sensors, paragraph 0050, Zhang, ‘199 – col. 5, lines 1-16 and lines 24-26) for performing trace gas sensing to provide gas concentration and optical intensity information with respect to at least one of the multiple optical paths.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the processors of Olson et al. analyze two-dimensional gas mapping data as taught by Zhang et al., ‘199, to provide a system which may reduce false alarms and provide better prediction of the time evolution of fire hazards relative to some conventional approaches (Zhang, ‘199 – col. 3, 26-29).
Thus, the gas sensing system of Zhang et al., ‘199, would need to be part of the software in Olson et al.
Further, Zhang et al., ‘787 disclose a Software Defined Network (paragraph 0033) comprising and controlling a fire sprinkler (paragraph 0076).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the system of Olson et al. into a Software Defined Network as taught by Zhang et al., ‘787 to provide a system for dynamically allocating resources which may support just in time expandability for the management of machine-to-machine communication (Zhang – paragraph 0002).
To which, as the software in Olson et al. as modified by Zhang et al., ‘199, includes the gas sensing system, the Software Defined Network of Zhang et al., ‘787 would thus also comprise the gas sensing system as part of the integration with the software of Olson et al. as modified above.

Re claim 3, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose wherein the at least one light detection device is configured to detect the abnormal condition (Olson - col. 4, lines 2-6) in a ceiling portion of a building structure (as the “ceiling portion” isn’t part of the structure of the detection system, and Olson teaches a system to be used in both residential and industrial buildings, col. 1, lines 20-21, the system of Olson is fully capable of detecting the required conditions in any part of a building).
Re claim 4, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose an optical fiber bundle (Olson - Fig. 1b, “fiber optic strand”) for delivering the light detection signals from the at least one light detection device to the controller for evaluation (Olson - col. 6, lines 14-17).
Re claim 5, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose the optical fiber bundle sends the light to the at least one light emitting device for emission therefrom (Olson - col. 6, lines 14-17).
Re claim 6, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose the at least one light emitting device and the at least one light detection device comprises an integrated passive light emitting and light detecting sensor head (Olson - col. 4, lines 18-21).
Re claim 7, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose a reflector array (Olson - col. 3, lines 58-60) for reflecting the emitted light back to the integrated passive light emitting and light detecting sensor head (Olson - col. 4, lines 30-34).

Re claim 15, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose at least a portion of the Software Defined Network is implementing using a cloud-based configuration (Zhang, ‘787 – paragraph 0049).
Re claim 19, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose the controller identifies the abnormal condition relating to the early fire condition by analyzing two-dimensional gas mapping data (Zhang, ‘199 - col. 5, lines 1-16) corresponding to the two-dimensional arrangement having the multiple light paths.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Desbiens (US Pat No 9,236,707 B1) and Zhang et al. (US Pub No 2016/0014787 A1) and Zhang et al. (US Pat No 7,688,199 B2) and further in view of Roberts et al. (US Pat No 7,926,300 B2).
Re claim 8, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose all aspects of the claimed invention but do not teach at least one optical switch for selectively enabling and disabling various ones of the light emitting devices in the array.
However, Roberts et al. disclose an optical switch for selectively enabling and disabling various lights in an array (col. 16, line 44-47 and col. 17, lines 21-23).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Olson et al. as modified by Zhang et al., ‘787, and Zhang et al., ‘199 include an optical switch as taught by Roberts et al. to provide the ability to switch which lighting devices connect to the sensor (Roberts – col. 17, lines 21-23).
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Desbiens (US Pat No 9,236,707 B1) and Zhang et al. (US Pub No 2016/0014787 A1) and Zhang et al. (US Pat No 7,688,199 B2) and further in view of Schmitt et al. (US Pat No 9,403,046 B2).
Re claim 16, Olson et al. as modified by Desbians, Zhang et al., ‘787, and Zhang et al., ‘199 disclose all aspects of the claimed invention but do not teach the controller is configured to detect any of smoke, oxygen, carbon dioxide, and carbon monoxide.
However, Schmitt et al. disclose a controller configured to detect smoke (col. 2, lines 48-49).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Olson et al. as modified by Zhang et al., ‘787, and Zhang et al., ‘199 include a smoke detector as taught by Schmitt et al. provide ways of verifying that the fire has been extinguished (Schmitt – col. 2, lines 35-39).
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments of the Zhang ‘199 reference, what applicant refers to as “Zhang2,” applicant states that Zhang ‘199 does not teach performing gas sensing to provide optical intensity information with respect to at least one of multiple optical paths. Applicant further states that Zhang ‘199 does not include even one occurrence of the terms “optical” or “fiber” or “optical intensity” and further states that the maps in Zhang ‘199 do not involve optical intensity information as recited in claim 1. However, contrary to applicant’s assessment, Zhang ‘199 uses terms like “thermal imaging” and “visual imaging” for which on their own will provide optical intensity information but furthermore thermal imaging alone will provide optical intensity information by design as thermal imaging requires wavelength information and heat detection. Zhang ‘199 also explicitly states “The graphical information of these characteristics may be presented using, intensity, grey-scale, and alphanumeric information overlays” in column 7, lines 29-32. Emphasis added. This is in reference to the data from sensors 120 which are reference in the citation in the above rejection, specifically column 5, liens 24-26.
In light of these remarks all prior art rejections shall be maintained.
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752